Mj\ Justice Thomas delivered the opinion of the court: On October 26,1929, while employed as a workman for the State in repairs being made by the State to the Anna State Hospital claimant received an injury to his left eye. The injury arose out of and in the course of his employment. His physician’s charges were paid by the State. The evidence shows he has suffered a loss of three fourths of the sight of the eye. At the time of the injury the State was engaged in an enterprise declared by Clause 1 of Article 3 of the Workmen’s Compensation Act to be extra hazardous and is, therefore, liable to pay claimant the compensation provided in that Act to be paid a workman for such injury. The amount due claimant, under the evidence, is $810.00. It is therefore ordered that claimant be and he is allowed an award of $810.00.